Citation Nr: 0113845	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-06 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for scar, residual of 
head trauma.

2.  Entitlement to service connection for additional 
residuals of head trauma, to include headaches, and loss of 
smell and taste.

3.  Entitlement to a compensable rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1940 to October 
1945 and from October 1950 to September 1951.  

This appeal arises from a March 1999 rating decision in which 
the RO confirmed and continued a noncompensable evaluation 
for scar, residuals of head trauma, denied service connection 
for additional residuals of head trauma and also denied a 
claim of entitlement to a compensable rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.

The Board of Veterans' Appeals (Board) notes that in his 
April 1999 substantive appeal (Form 9), the veteran indicated 
that he wanted hearing before a Member of the Board in 
Washington, D.C.  The veteran subsequently cancelled the 
hearing request.

Following transfer of the claims folder to the Board, the 
veteran submitted additional evidence with a waiver of 
initial RO review. 38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for additional 
residuals of head trauma, will be discussed in the Remand 
section below.


FINDINGS OF FACT

1.  A slightly depressed two-inch horizontal scar along the 
right vertex of the skull manifests the veteran's service-
connected scar; the area is well healed and nontender.

2.  Although the veteran has two separate noncompensable 
service-connected disabilities, it is not shown that they are 
of such character as clearly to interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for scar, 
residuals of head trauma, are not met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2000).

2.  A compensable evaluation for two separate service-
connected noncompensable disabilities under the provisions of 
38 C.F.R. § 3.324 is not warranted. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.324 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A rating decision dated in October 1945 granted service 
connection for epididymitis, left and assigned a 10 percent 
evaluation.  In a January 1946 rating decision, service 
connection was granted for scar, residuals of head trauma and 
a noncompensable evaluation was assigned.  However, following 
a VA examination in May 1947, the evaluation for epididymitis 
was reduced to zero percent, effective from November 8, 1947. 
Although the veteran was informed of this determination in a 
letter dated in September 1947, he submitted no evidence to 
contest the determination and did not initiate an appeal 
therefrom. The noncompensable evaluations for the service-
connected epididymitis and scar, residuals of head trauma, 
have been in effect ever since. 

The veteran filed his claim for an increased rating for scar, 
residuals of head trauma, in February 1997.

The veteran was afforded an April 1997 VA examination for 
scars.  The veteran stated that he had no complaints 
regarding his scar.  Examination revealed a well-healed two 
inch horizontal scar in the right vertex of the skull.  The 
scar was nontender and slightly depressed.  The impression 
was well-healed scar, residuals of head injury while in 
service. 

II.  Analysis

A. Scar, Residuals of Head Trauma

The Board is satisfied that the record has been developed to 
the extent possible, and that the duty to assist the veteran 
in developing the evidence pertinent to his claim has been 
met.  In this regard, the Board notes that the veteran has 
undergone VA examination, and outstanding VA outpatient 
treatment records have been associated with the record.  
Furthermore, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Scars of the head, face or neck warrant a noncompensable 
evaluation if they are slightly disfiguring or a 10 percent 
evaluation if they are moderately disfiguring.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2000). When scars to the head, 
face or neck are severe, especially if they are productive of 
marked and unsightly deformity of the eyelids, lips, or 
auricles, a 30 percent rating is warranted. Id. Scarring 
which results in complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement, is rated as 50 percent disabling. 
Id. 

Alternatively, a 10 percent evaluation may be assigned for 
superficial scars that are poorly nourished with repeated 
ulcerations. 38 C.F.R. § 4.118, Diagnostic Code 7803. A 10 
percent evaluation is also warranted for superficial scars 
that are tender and painful on objective demonstration. 38 
C.F.R. § 4.118, Diagnostic Code 7804. A scar may also be 
rated based on the limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

On VA examination in 1997 there was no indication that the 
scar on the right vertex of the skull was demonstrative of 
any associated impairment or disability.  The scar was well-
healed and slightly depressed, however, the depressed area 
showed no objective signs of tenderness, or indications that 
it was poorly nourished or ulcerated.  Further, there is no 
evidence of record suggesting that this area is productive of 
any functional restriction.  Also, there is no indication of 
any nerve involvement.  Since there is no clinical or other 
probative evidence of record indicating that the veteran's 
scar is disfiguring, poorly nourished, ulcerated, painful or 
tender, or that it is productive of any functional 
limitation, the Board finds that there is no basis for the 
assignment of a compensable rating for scar, residuals of 
head injury.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

There also is no showing that the veteran's service-connected 
scar reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher evaluation 
at any stage on an extra-schedular basis.  In this regard, 
the Board notes that the scar has not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claims to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As no higher evaluation for scar, residuals of head trauma, 
is warranted, the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

B.  Compensable evaluation under 38 C.F.R. § 3.324

The only disabilities for which service connection currently 
is in effect are for epididymitis and scar, residuals of head 
trauma. Although they have been rated noncompensably 
disabling, the question remains whether they are of such 
character as clearly to interfere with normal employability, 
which is the standard set forth in 38 C.F.R. § 3.324.

There is nothing in the current medical evidence to show that 
the service-connected disabilities are of such a character as 
to constitute clear interference with normal employability.  
With regard to the veteran's service-connected epididymitis, 
the Board notes that the veteran has not currently indicated 
an increase in severity in this disorder and the veteran has 
not indicated any current treatment for this disorder.  The 
Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to a compensable 
rating under the provisions of 38 C.F.R. § 3.324. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

A compensable evaluation for scar, residuals of head trauma, 
is denied.

A compensable evaluation for multiple service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 is 
denied.


REMAND

The veteran contends, in essence, that he should be service-
connected for additional residuals of head trauma.  In 
particular, he states that as a result of the head trauma 
suffered in service, he currently suffers from headaches and 
a loss of smell and taste.  

Following a preliminary review of the claims folder, the 
Board finds that further development of the evidence is 
necessary prior to appellate adjudication of the issue.

The service medical records reveal that the veteran received 
a cerebral concussion with a lacerated wound in the right 
frontal area of the skull in April 1942. It was noted that 
the injury was a result of the veteran falling from a moving 
motorcycle while trying to avoid an Army truck which pulled 
out in front of him. 

Post-service, the veteran underwent a VA neurological 
examination in July 1997.  The examiner noted that he did not 
have any previous medical records to review.  The veteran 
complained of headaches and a loss of smell.  The examiner 
concluded that the veteran had a history of head injury with 
several days of hemiparesis, repeated episodes of loss of 
consciousness, possibly secondary to seizures.  He further 
stated that the veteran's recent complaints of halitosis and 
loss of sense of taste and smell may indicate a new problem 
involving the olfactory nerve or the nasal cavities.  He felt 
that a CT scan of the head and an electroencephalogram may be 
worthwhile as well as an ENT examination.

VA outpatient treatment records dated from April 1997 to 
January 1998 reveal that complained of ringing in the ears, 
occipital head pain and loss of smell and taste.  

Outpatient treatment records from the Saint Vincent Health 
Center dated from July 1998 to January 1999 also reveal 
treatment for loss of sense of taste and smell.

Evidence submitted with waiver of initial RO review of the 
evidence includes VA outpatient treatment records dated from 
October 1998 to October 2000 which reveal that the veteran 
had a thalamic stroke with loss of smell and taste.  It was 
also noted that the veteran was a smoker which could also 
affect taste and smell.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance 
only when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement, or 
the record includes medical evidence sufficient to adjudicate 
the claim.  Id.  

Under the circumstances of this case, the Board finds that RO 
should schedule the veteran for an appropriate VA examination 
to obtain an opinion as to the relationship, if any, between 
any currently diagnosed residuals of a head injury to the 
veteran's active military service.  The veteran is hereby 
notified that a failure to report for any scheduled 
examination, without good cause, could well result in the 
denial of the claim.  See 38 C.F.R. § 3.655 (1999).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

Prior to having the RO undergo VA examination, the RO should 
obtain and associate with the claims file all outstanding 
pertinent medical records.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO should also obtain pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other development or notification action 
deemed warranted by the Veterans Claims Assistance Act of 
2000, before considering the claim on the merits.   

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran's claims.  The RO should also 
assist the veteran in obtaining all other 
pertinent records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so before 
arranging for him to undergo medical 
evaluation. 

2.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current residuals of a 
head injury, to include headaches, and a 
loss of sense of smell and taste.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  

All appropriate tests and studies should 
be conducted, and all clinical findings 
should reported in detail.  With respect 
to any disorder diagnosed, the physician 
should render an opinion, following the 
examination of the veteran and review of 
his pertinent medical history, with 
special attention to the documented 
medical history, as to whether it is as 
least as likely as not that the disorder 
is in any way related to the veteran's 
active military service, to include the 
injury and symptoms noted therein.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
yields medical evidence of a nexus 
between a neurological disorder and the 
veteran's active military service, RO 
should specifically advise veteran and 
his representative of the need to submit 
such competent medical evidence to 
support the claim.

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to herein.  
The RO must provide full reasons and bases 
for its determinations.

7.  If the benefit(s) sought on appeal 
remains denied, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of the 
case, and afforded the opportunity for 
written or other response before the 
claims file is returned to the Board for 
further appellate consideration.   

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369  
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 



